Exhibit 10.8


Early Loan Repayment and Termination Agreement


This Early Loan Repayment and Termination Agreement (“Agreement”) is entered
into by and between the following parties on July 13, 2010:


Wuhan Blower Co., Ltd., a limited liability company incorporated pursuant to PRC
laws, with its principal business address at Canglongdao Science Park, Miaoshan
Development Zone, Jiangxia District, Wuhan City, Hubei Province (“Borrower A”);


Wuhan Generating Equipment Co., Ltd., a limited liability company incorporated
pursuant to PRC laws, with its principal business address at Canglongdao Science
Park, Jiangxia District, Wuhan City, Hubei Province (“Borrower B”);


Wuhan Sungreen Environment Protection Equipment Co., Ltd., a limited liability
company incorporated pursuant to PRC laws, with its principal business address
at 272 East Checheng Road, Wuhan Economic and Technological Development
Zone, Wuhan City, Hubei Province (“Borrower C”) (Borrower A, B and C
collectively referred to as “Joint Borrowers”);


and


Standard Chartered Bank (China) Co., Ltd., Guangzhou Branch, a domestic
commercial bank incorporated pursuant to PRC laws, with its principal business
address at 10/F, 8 Huaxia Road, Zhujiang New City, Guangzhou (“Lender”). The
Lender shall also act as the financing agency bank and security agency bank.


Whereas,


1. The Joint Borrowers, Lender and Guarantor entered into a loan agreement on
December 2, 2009 (“Loan Agreement”) and a modification agreement to the relevant
Loan Agreement in December, 2009 (“Modification Agreement”). The Loan Agreement
and Modification Agreement are collectively referred to as financing agreements
herein (“Financing Agreements”). The relevant parties signed the real estate
mortgage contracts and other security documents for purpose of securing the loan
under the Financing Agreements.


2. Pursuant to the Financing Agreements, the Lender granted the Joint Borrowers
RMB 68.5 million on December 17, 2009 and RMB 89.09 million on January 29, 2010;


3. Each party agrees that, the Joint Borrowers may early repay all the loans
granted by the Lender, and after the principal plus interest of the loan is
repaid, all the parties may early terminate the Financing Agreements pursuant to
this agreement.


Upon mutual friendly negotiation, each party to this agreement agrees as follows
on the early loan repayment, early termination of the Financing Agreements and
the relevant matters.


1. Confirmation of Debts
Each party to this agreement confirms that, as of the execution date of this
agreement, the Lender has granted the Joint Borrowers the loan principal in the
total amount of RMB 157.6 million pursuant to the Financing Agreements, and the
details are as follows:


Loan Principal Amt
(RMB)
 
Loan Grant Date
 
Original Loan Term
 
Accumulated
Interest as of July 9,
2010
 
Interest Rate
Calculation
Standard
68,504,088
 
Dec 17, 2009
 
Dec 17, 2012
 
393,517.93
 
regular annual interest rate:  9.40%
89,095,912
 
Jan 29, 2010
 
Dec 17, 2012
 
511,806.52
 
regular annual interest rate:  9.40%

 
 
 

--------------------------------------------------------------------------------

 

Each party to this agreement confirms that, as of July 9, 2010, the Joint
Borrowers shall repay the Lender the principal plus interest in the total amount
of RMB 158,505,324. The Joint Borrowers agree to early repay all the loan
principal plus interest under the Financing Agreements.


2. Arrangement of Satisfaction
The Joint Borrowers applies for and the Lender agrees with the early repayment
of the loan owed to the Lender by the Joint Borrowers. With regard to the debts
referred to in Article 1 herein, each party agrees that the debts shall be
settled on July 13, 2010 and repaid in accordance with the following manners:


(1) The Joint Borrowers shall make all the payments payable and due to the
Lender to the account designated by the Lender by July 13, 2010.


(2) The Joint Borrowers shall be jointly and severally liable for the
satisfaction of the foregoing debts.


3. Termination of Agreement
Each party to this agreement agrees that, the Financing Agreements may be early
terminated if the debts listed in Article 1 herein are repaid pursuant to
Article 2 herein. Any article of the Financing Agreements shall no longer be
performed (with the exception of Confidentiality and Dispute Resolution).


The Lender agrees to issue certification documents for the release of the
security of land, house properties and equipment relevant to the loan within
five business days after the termination of Financing Agreements, and entrusts
its staff members to go to Wuhan to assist the Joint Borrowers in completing the
procedures and work required for the security release as soon as possible.


4. Expression
The terms and expressions referred to in this agreement shall have the same
meaning with those used in the Loan Agreement.


5. Performance of Agreement
Upon the execution of this agreement, each party to this agreement shall sign
all the relevant documents and adopt all the necessary measures so as to ensure
the purpose of this agreement is fulfilled.
 
 
 

--------------------------------------------------------------------------------

 


Borrower A
Wuhan Blower Co., Ltd.
Official Seal
/Seal of Wuhan Blower Co., Ltd. /
Authorized Signature
 
Title
     
Borrower B
Wuhan Generating Equipment Co., Ltd.
Official Seal
/Seal of Wuhan Generating Equipment Co., Ltd. /
Authorized Signature
 
Title
     
Borrower C
Wuhan Sungreen Environment Protection Equipment Co., Ltd.
Official Seal
/Seal of Wuhan Sungreen Environment Protection Equipment Co., Ltd./
Authorized Signature
 
Title
     
Lender/ Financing Agent/ Security Agent
Standard Chartered Bank (China) Co., Ltd. Guangzhou Branch
Official Seal
/Seal of Standard Chartered Bank (China) Co., Ltd. Guangzhou Branch /
Authorized Signature
 
Title
 


 
 

--------------------------------------------------------------------------------

 

Supplemental Agreement to Early Loan Repayment and Termination Agreement


This Supplemental Agreement to Early Loan Repayment and Termination Agreement
(“Supplemental Agreement”) is entered into by and between the following parties
on July 13, 2010:


Wuhan Blower Co., Ltd., a limited liability company incorporated pursuant to PRC
laws, with its principal business address at Canglongdao Science Park, Miaoshan
Development Zone, Jiangxia District, Wuhan City, Hubei Province (“Borrower A”);


Wuhan Generating Equipment Co., Ltd., a limited liability company incorporated
pursuant to PRC laws, with its principal business address at Canglongdao Science
Park, Jiangxia District, Wuhan City, Hubei Province (“Borrower B”);


Wuhan Singreen Environment Protection Equipment Co., Ltd., a limited liability
company incorporated pursuant to PRC laws, with its principal business address
at 272 East Checheng Road, Wuhan Economic and Technological Development Zone,
Wuhan City, Hubei Province (“Borrower C”) (Borrower A, B and C collectively
referred to as “Joint Borrowers”);


and


Standard Chartered Bank (China) Co., Ltd., Guangzhou Branch, a domestic
commercial bank incorporated pursuant to PRC laws, with its principal business
address at 10/F, 8 Huaxia Road, Zhujiang New City, Guangzhou (“Lender”). The
Lender shall also act as the financing agency bank and security agency bank.


Whereas,


1. The Joint Borrowers, Lender and Guarantor entered into a loan agreement on
December 2, 2009 (“Loan Agreement”) and a modification agreement to the relevant
Loan Agreement in December, 2009 (“Modification Agreement”). Borrower A and the
Lender entered into a RMB/ foreign currency financing letter on March 27, 2009
and made an amendment to this financing letter on August 5, 2009 (collectively
referred to as “Financing Letter”). In this supplemental agreement, the Loan
Agreement, Modification Agreement and Financing Letter shall be collectively
referred to as “Financing Documents”. For the purpose of securing the loan under
the Financing Documents, the relevant parties entered into the real estate
mortgage contracts and other security documents;


2. Pursuant to the Financing Documents, the Lender granted the Joint Borrowers
RMB 68.5 million, RMB 89.09 million and RMB21.8 million respectively on December
17, 2009, January 29, 2010 and April 1, 2010;


3. The Joint Borrowers, Lender and Guarantor entered into an Early Loan
Repayment and Termination Agreement (“Termination Agreement”) on July 13, 2010.
Each party agrees that, based on the Termination Agreement, the Joint Borrowers
may early repay all the loans granted under the Loan Agreement, and after the
principal plus interest of the loans is repaid, all the parties may early
terminate the Loan Agreement;


4. Each party further agrees that, at the same time when the Loan Agreement is
early terminated, the Joint Borrowers shall also early repay all the loans under
the Financing Letter, and after the principal plus interest of the loans is
repaid, all the parties may early terminate the Financing Letter. In the
meantime, by signing this supplemental agreement, each party will make
supplemental agreement and specific arrangement for any matter uncovered in the
Termination Agreement.


Upon mutual friendly negotiation, each party to this agreement agrees as follows
on the supplemental matters of the Termination Agreement:

 
 

--------------------------------------------------------------------------------

 

1. Confirmation of Debts
Each party to this agreement confirms that, as of July 9, 2010, the Lender has
granted the Joint Borrowers the loan principal in the total amount of RMB 179.4
million pursuant to the Financing Documents, and the details are as follows:


Loan Principal
Amt.
(RMB)
 
Loan Grant Date
 
Original Loan Term
 
Accumulated
Interest as of July 9,
2010
 
Interest Rate
 Calculation
Standard
68,504,088
 
Dec 17, 2009
 
Dec 17, 2012
 
393,517.93
 
regular annual interest rate:  9.40%
89,095,912
 
an 29, 2010
 
Dec 17, 2012
 
Interest payable of 511,806.52 for the principal of 89,095,912
 
regular annual interest rate:  9.40%
           
Penalty interest payable of 1, 811,250.00 for the appropriated principal of 50
million
 
annual interest rate for the appropriated penalty interest:  8.10%
21,800,000
 
Apr 1, 2010
 
July 30, 2010
 
335,060.55
 
regular annual interest rate:  5.59%



Each party to this agreement further confirms as follows on the debts:


(1) Each party agrees with and acknowledges the loan statement listed in the
foregoing table. As of July 9, 2010, the Joint Borrowers shall pay the Lender
principal plus interest in the total amount of RMB 182,451,634.99. The Joint
Borrowers agree to early repay the loan under the Loan Agreement, with a
principal plus interest in the total amount of RMB 158,505,324.00 (with the
specific amount subject to the calculation on the repayment date);


(2) Each party agrees and confirms that, saving the principal plus interest
listed in Article 1.(1) herein, pursuant to Article 15.2 of the Loan Agreement,
the Joint Borrowers shall compensated the Lender for the swap loss, in
consideration of the early repayment of the loan by the Joint Borrowers. The
compensation by the Joint Borrowers for the swap loss suffered by the Lender
totals 6,348,715.00 (with the specific amount subject to the actual amount of
the date on which the swap is discharged);


(3) For the purpose of the loan, King & Wood Law Firm and PricewaterhouseCoopers
LLP respectively provided professional consulting service, and the Joint
Borrowers agree to pay King & Wood an attorney’s fee of RMB 263,712.82 and
PricewaterhouseCoopers an auditing service fee of RMB 295,820.00;


(4) For the purpose of the loan, the Joint Borrowers have paid the Lender and
its affiliated companies a consulting service fee of RMB 12,608,000.00. Pursuant
to the agreement of the consulting contract, any consulting fee already paid
will not be refunded because of the early termination of the consulting contract
or the Loan Agreement. However, the Lender agrees herein to refund the Joint
Borrowers an attorney’s fee in the amount equivalent to the sum of penalty
interest on the appropriated principal plus swap discharge fee, which amounts to
RMB 8, 159,965.00 as of July 9, 2010, provided that the foregoing debts are
fully satisfied by the Joint Borrowers (with the specific amount of refund
subject to the calculation on the actual repayment date).


2. Arrangement of Satisfaction
The Joint Borrowers applies for and the Lender agrees with the early repayment
of the loan owed to the Lender by the Joint Borrowers. With regard to the debts
referred to in Article 1 herein, each party agrees that the debts shall be
settled on July 13, 2010 and repaid in accordance with the following manners:


(1) The Joint Borrowers shall repay all the principal plus interest payable and
due to the Lender under the Loan Agreement, which totals RMB 158,505,324.00 to
the account designated by the Lender by July 13, 2010, with the specific amount
subject to the calculation on the actual repayment date;


(2) Each party agrees that, the borrowers shall repay the loan under the
Financing Letter in the total amount of RMB 21.8 million by July 31, 2010 and
the repayment shall not be overdue;


(3) Each party agrees that, the penalty interest and swap discharge fee shall be
deducted from the consulting fee refunded by the Standard Chartered Consulting
and directly paid to the relevant parties;


(4) Each party agrees that, the Joint Borrowers shall pay in the full amount for
the attorney’s fee and auditing service fee referred to in Article 1 (3) herein
by July 31, 2010;


(5) The Joint Borrowers shall be jointly and severally liable for the
satisfaction of the foregoing debts.


3. Termination of Agreement
Non-fixed assets security under the Financing Documents includes but not limited
to equity mortgage, trademark mortgage and etc, which shall not be discharged
until the loan and professional consulting fee under the Financing Letter is
repaid in full.


4. Expression
The terms and expressions referred to in this agreement shall have the same
meaning with those used in the Loan Agreement.


5. Performance of Agreement
Upon the execution of this agreement, each party to this agreement shall sign
all the relevant documents and adopt all the necessary measures so as to ensure
the purpose of this agreement is fulfilled. This supplemental agreement shall be
deemed as the effective supplement to the Termination Agreement. Should there be
any inconsistency between this supplemental agreement and Termination Agreement,
this supplemental agreement shall prevail.


6. Signing
This supplemental agreement shall become effective upon the signatures of each
party’s authorized representative.


Each party to this supplemental agreement has caused this agreement to be signed
by its duly authorized representative on the date first set forth above.

 
 

--------------------------------------------------------------------------------

 


Borrower A
Wuhan Blower Co., Ltd.
Official Seal
/Seal of Wuhan Blower Co., Ltd. /
Authorized Signature
 
Title
     
Borrower B
Wuhan Generating Equipment Co., Ltd.
Official Seal
/Seal of Wuhan Generating Equipment Co., Ltd. /
Authorized Signature
 
Title
     
Borrower C
Wuhan Singreen Environment Protection Equipment Co., Ltd.
Official Seal
/Seal of Wuhan Singreen Environment Protection Equipment Co., Ltd./
Authorized Signature
 
Title
     
Lender/ Financing Agent/ Security Agent
Standard Chartered Bank (China) Co., Ltd. Guangzhou Branch
Official Seal
/Seal of Standard Chartered Bank (China) Co., Ltd. Guangzhou Branch /
Authorized Signature
 
Title
 

 
 
 

--------------------------------------------------------------------------------

 